DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for benefit under 35 U.S.C. 119(e).
Status of the Claims
Claims 2, 4-14 are pending.
Claims 2, 4-14 are examined herein.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sewalt et al. (US 20050278803 A1).
Applicant claims an expression cassette comprising a regulatory region operably linked to a nucleic acid sequence encoding a fusion protein comprising a plastid targeting sequence fused in frame with cytosolic 6-phosphogluconate dehydrogenase (6PGDH), wherein the regulatory region is a plant promoter (Claim 2), a method for developing a transgenic plant that has increased heat resistance and yield during heat stress, comprising introducing the expression cassette of claim 2 in a plant cell (Claim 6).
The preamble of Claim 6, directed to a method for developing a transgenic plant that has increased heat resistance and yield during heat stress is interpreted to be an intended purpose of the invention, and the claimed limitations are anticipated wherein the actual recited method steps are disclosed by the art.  

	Applicant further claims a transgenic plant comprising a nucleic acid sequence encoding a fusion protein, wherein the fusion protein comprises a plastid targeting sequence fused in frame with cytosolic 6-phosphogluconate dehydrogenase (6PGDH), wherein the fusion protein is able to import into a plastid of a plant cell (Claim 5).
Sewalt et al. discloses plants transformed with a nucleotide sequence encoding a thioredoxin or thioredoxin reductase and, in addition, an expression cassette comprising a 6-phosphogluconate dehydrogenase that is operably linked to a plant-operable promoter and optionally linked to a plastid-targeting sequence.  (¶ 0020-0021).  Such a polypeptide would necessarily be a fusion polypeptide.  As such, the claims are anticipated by Sewalt et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

Claims 2, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sewalt et al. (US 20050278803 A1).
Applicant claims an expression cassette comprising a regulatory region operably linked to a nucleic acid sequence encoding a fusion protein comprising a plastid targeting sequence fused in frame with cytosolic 6-phosphogluconate dehydrogenase (6PGDH), wherein the regulatory region is a plant promoter (Claim 2), the expression cassette of claim 2, wherein the regulatory region is a promoter region of a zein (Claim 13), the expression cassette of claim 13, wherein the zein is alpha-zein or gamma-zein (claim 14).
Sewalt et al. teaches plants transformed with a nucleotide sequence encoding a thioredoxin or thioredoxin reductase and, in addition, an expression cassette comprising a 6-phosphogluconate dehydrogenase that is operably linked to a plant-operable 
Sewalt et al. does not disclose the expression cassette comprising an alpha-zein or gamma-zein promoter as a single embodiment.  However, the combined teachings of Sewalt et al. renders the claimed invention obvious.  
Sewalt et al. further teaches that the preferred promoters used in the invention may be selected from alpha and gamma zein promoters.  (¶ 0019, 0095).  
It would have been prima facie obvious at the time of filing to modify the expression cassettes disclosed by Sewalt et al. such that the promoters are either the alpha or gamma zein promoters.  One having ordinary skill in the art would have been motivated to do so because Sewalt et al. explicitly teaches that the preferred promoters of the invention include alpha and gamma zein promoters.  As such, the invention would have been obvious in view of the teachings of the prior art.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sewalt et al. (US 20050278803 A1) as applied to claims 1, 13 and 14 above and further in view of Heim et al. (US 20050216967 A1) and UniProt Accession P04713, dated 08/13/1987.
Applicant claims an expression cassette comprising a regulatory region operably linked to a nucleic acid sequence encoding a fusion protein comprising a plastid targeting sequence fused in frame with cytosolic 6-phosphogluconate dehydrogenase (6PGDH), wherein the regulatory region is a plant promoter (Claim 2), the expression cassette of claim 2, wherein the plastid targeting sequence comprises an N-terminal chloroplast targeting sequence of starch synthase Waxy1 (Claim 7), the expression 
	Applicant further claims a nucleic acid sequence encoding a fusion protein, wherein the fusion protein comprises a plastid targeting sequence fused in frame with cytosolic 6- phosphogluconate dehydrogenase (6PGDH), wherein the fusion protein is able to import into a plastid of a plant cell (Claim 4), the nucleic acid sequence of claim 4, wherein the plastid targeting sequence comprises an N-terminal chloroplast targeting sequence of starch synthase Waxy1 (Claim 9), the expression cassette of claim 9, wherein the plastid targeting sequence comprises the sequence VVC (Claim 10).
	Applicant further claims a transgenic plant comprising a nucleic acid sequence encoding a fusion protein, wherein the fusion protein comprises a plastid targeting sequence fused in frame with cytosolic 6-phosphogluconate dehydrogenase (6PGDH), wherein the fusion protein is able to import into a plastid of a plant cell (Claim 5), a transgenic plant of claim 5, wherein the plastid targeting sequence comprises an N-terminal chloroplast targeting sequence of starch synthase Waxy1 (Claim 11), the transgenic plant of claim 11, wherein the plastid targeting sequence comprises the sequence VVC (Claim 12).
The teachings of Sewalt et al. as they are applied to claims 2, 13 and 14 are set forth previously herein and are incorporated by reference.  Sewalt et al. does not teach that the plastid-targeting sequence is the WAXY1 plastid targeting sequence, comprising a VVC sequence.  
Heim et al. teaches several plastid targeting sequences for use in targeting polypeptides to the chloroplast, including the Rubisco SSU sequence, plastid ACP, 
UniProt Accession P04713 teaches the sequence of the maize WAXY1 (Granule-bound starch synthase I) polypeptide and that the N-terminal transit peptide comprises positions 1-72, and that that last 3 positions of the transit peptide are VVC.  
It would have been prima facie obvious at the time of filing to use the WAXY1 transit peptide as taught by UniProt Accession P04713 as the transit peptide in the invention of Sewalt et al.  One having ordinary skill in the art would have been motivated to do so because Sewalt et al. teaches that the 6-phosphogluconate dehydrogenase can be linked to a transit peptide and Heim et al. teaches that the WAXY1 transit peptide can be used to target polypeptides to chloroplasts and UniProt Accession P04713 teaches the sequence of the WAXY1 polypeptide and identifies the transit peptide.  It would have been prima facie obvious to use a transit peptide known in the art in place of the generic transit peptide as taught by Sewalt et al.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES LOGSDON/Examiner, Art Unit 1662